Name: Commission Regulation (EEC) No 575/81 of 4 March 1981 determining to what extent applications for import licences lodged during the month of February 1981 for high-quality fresh, chilled or frozen beef and veal can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 3 . 81 No L 58/21Official Journal of the European Communities COMMISSION REGULATION (EEC) No 575/81 of 4 March 1981 determining to what extent applications for import licences lodged during the month of February 1981 for high-quality fresh, chilled or frozen beef and veal can be accepted Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 217/81 of 20 January 1981 opening a Community tariff quota for high-quality fresh, chilly or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ( ! ), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 264/81 (2) fixed the quantity of high-quality fresh, chilled or frozen beef and veal that can be imported under special conditions in the first quarter of 1981 ; Whereas the applications lodged in February 1981 are for a total quantity smaller than that available ; whereas all the applications can therefore be accepted ; All applications for import licences for the first quarter of 1981 in respect of high-quality fresh, chilled or frozen beef and veal shall be accepted in full . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 38 , 11 . 2. 1981 , p . 1 . (2) OJ No L 27, 31 . 1 . 1981 , p . 58 .